Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHISN DISTRICT OF FLORIDA

  MARIO VAZQUEZ, individually,
                                                               Case No.
                        Plaintiff,

  v.

  SNAPPERS KEY LARGO LLC d/b/a
  SNAPPERS, a Florida for profit business
  entity

                    Defendant.
  ________________________________

                                           COMPLAINT

         Plaintiff, MARIO VAZQUEZ, by and through the undersigned counsel, and in accordance

  with the Federal Rules of Civil Procedure and all other applicable statutes, rules, governing legal

  authorities, and advisory opinions files the instant Complaint against Defendant SNAPPERS KEY

  LARGO LLC d/b/a SNAPPERS for violations of the Americans with Disabilities Act, 42 U.S.C.

  § 12181 et seq. and the Florida Accessibility Code.

  I.     General Allegations Establishing Jurisdiction

  1.     Plaintiff MARIO VAZQUEZ is an individual with a disability as defined by the ADA.

  2.     Plaintiff MARIO VAZQUEZ is seeking injunctive relief pursuant to the Americans with

         Disabilities Act (hereinafter “ADA”) and the Florida Accessibility Code (hereinafter

         “FAC”), which entitle Plaintiff to all attorneys’ fees, litigation expenses and costs incurred

         in pursuing an action to enforce and obtain compliance with provisions of the ADA in

         accordance with 28 U.S.C. § 12181 et seq.

  3.     Notice prior to initiating suit is not mandated by the ADA. All other conditions precedent

         to filing suit are satisfied or are waived by Defendant as their violations have been ongoing.


                                                   1
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 11



  4.    This Court has original jurisdiction over claims arising under Title III of the Americans

        with Disabilities Act (see 42 U.S.C. § 12181 et seq.; 28 U.S.C. §§ 2201-2202) pursuant to

        28 U.S.C. §§ 1331 and 1343.

  5.    The property at issue is located in Monroe County, Florida at Mile Marker 94.5, 139

        Seaside Avenue in Key Largo, Florida (hereinafter “Property”).

  6.    The Property is being operated as a food service establishment – a “place of public

        accommodation (see 28 CFR 36.201(a)).” The documented owner of the Property as well

        as the operator on the commercial establishment conducting business thereon is Defendant

        SNAPPERS KEY LARGO LLC D/B/A SNAPPERS (hereinafter “SNAPPERS”).

  7.    Venue properly lies in the Southern District of Florida as it is the federal judicial district

        where the property is located and on which the violative establishment is conducting

        business.

  II.   Plaintiff VAZQUEZ

  8.    Plaintiff is a sixty-six-year-old Cuban American who has been confined to a wheelchair

        since 2008.

  9.    Following his open-heart surgery Plaintiff had been placed on dialysis after his kidneys

        failed, and he now receives dialysis three times a week.

  10.   He is married with six (6) children all of whom reside in South Florida. He and his wife

        also reside in South Dade.

  11.   Plaintiff travels frequently around Monroe County spending time with family and

        socializing with friends.

  12.   Plaintiff VAZQUEZ is not employed although he does receive disability payments.




                                                  2
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 11



  13.    When Plaintiff VAZQUEZ was visiting SNAPPERS, he encountered architectural barriers

         at the Property precluding his from reasonably accessing the goods and services provided

         to non-disabled individuals. These barriers to access at the Property have deterred Plaintiff

         from availing himself of, and are denying him the opportunity to participate and benefit

         from the goods, services, privileges, advantages, facilities and accommodations at

         SNAPPERS equal to those afforded to this individuals.

  III.   ADA Prohibits Barriers Impeding Access By Disabled Individuals

  14.    The ADA prohibits discrimination on the basis of disability. The Act guarantees reasonable

         accommodations for individuals with disabilities to ensure they are not the subject of

         discrimination.

  15.    The FAC, the ADA and the 2004 ADA/ABA Accessibility Guidelines for Buildings and

         Facilities (36 CFR Part 1191, Appendices B and C) along with 28 CFR Part 36, Subpart D,

         the New Construction and Alterations portion of Title III (all hereinafter referred to as the

         "2010 Standards” or “Accessibility Standards”) dictate that property owners as well as

         operators of “commercial establishments” are jointly responsible complying with these

         federal Accessibility Standards.

  16.    Defendant has and is continuing to violate the Accessibility Standards – discriminating

         against Plaintiff and other similarly situated disabled individuals – by failing to provide

         accessible facilities since January 26, 1992 (or, alternatively, January 26, 2993).

  17.    As a result of Defendants ongoing non-compliance, Plaintiff is being deprived of the

         meaningful choice of freely visiting the same accommodations readily available to the

         general public. Consequently, Plaintiff is effectively deterred and discouraged from further

         travel due to these ADA problems.



                                                   3
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 11



  IV.   SNAPPERS

  18.   The present violations at Defendant’s facility and on Defendant’s Property threaten

        Plaintiff’s safety as they create hazards impeding access.

  19.   The violations also infringe upon Plaintiff’s right to travel free of discrimination causing

        Plaintiff harm in the form of suffering frustration, shame and humiliation.

  20.   A preliminary inspection of SNAPPERS reveals the following exterior and interior barriers

        to access by Plaintiff as an individual who is confined to a wheelchair:

               a)      required minimum maneuvering clearance not provided at entrance door;

               b)      inaccessible dining tables as required minimum knee and toe clearance not

                       provided;

               c)      percentage of existing dining tables required to be accessible not provided;

               d)      inaccessible dining counter as non-compliant height exceeds maximum

                       height allowance;

               e)      required minimum knee and toe clearance not provided at dining counter;

               f)      portion of dining counter required to be accessible not provided;

               g)      inaccessible bar as height of bar exceeds maximum height allowance;

               h)      required minimum knee and toe clearance not provided at bar;

               i)      portion of bar required to be accessible not provided;

               j)      inaccessible travel path to restroom as required minimum clear width not

                       provided at travel path to restroom;

               k)      compliant signage identifying the restroom not provided as required;

               l)      inaccessible restroom as required minimum maneuvering clearance not

                       provided at restroom door;



                                                 4
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 5 of 11



               m)      required minimum clear width not provided at restroom door opening;

               n)      non-compliant door knob at restroom door requires twisting of the wrist;

               o)      required minimum turning space not provided in restroom;

               p)      restroom door swings into the floor space of both the lavatory and water

                       closet;

               q)      inaccessible lavatory as required minimum clear floor space not provided

                       at lavatory;

               r)      required minimum knee and toe clearance not provided at lavatory;

               s)      inaccessible hand dryer, toilet paper dispenser, and mirror as mounted

                       heights exceed maximum height allowance;

               t)      inaccessible water closet as required minimum clear floor space not

                       provided at water closet;

               u)      non-compliant position of water closet from side wall;

               v)      required grab bars not provided at rear and side walls of water closet;

               w)      non-compliant position of flush control located at closed side of water

                       closet.

               x)      failure to maintain accessible features and failing to advise to policies,

                       practices and procedures to ensure that the goods and services being

                       offered, as well as the facilities themselves, are accessible to people with

                       disabilities.

  21.   The above-listed discriminatory violations are not an exhaustive list of all ADA violations

        on the property. Plaintiff requires an inspection of Defendant’s place of public




                                                   5
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 6 of 11



        accommodation in order to identify, photograph and measure all of the barriers to access

        that constitute discriminatory acts in violation of the ADA and FAC.

  22.   Plaintiff plans on returning to SNAPPERS to avail himself of the good and services offered

        to the public thereon, and to determine whether the property has been made ADA

        compliant.

  23.   As the violations at Defendant’s facility are ongoing, it would be a futile gesture for

        Plaintiff to return to the property so long as the above listed violations exist. Plaintiff

        returning to the property prior to all above violations being remedied will only further

        subject Plaintiff to discrimination and threaten Plaintiff’s physical safety and well-being.

  COUNT I: DECLARATORY JUDGMENT

  24.   When Plaintiff VAZQUEZ visited SNAPPERS she could not reasonably access the goods

        and services otherwise available to able bodied individuals due to architectural barriers and

        other ADA violations (see 42 USC § 12181 et seq. and 28 CFR 36.302 et seq.) set forth

        herein in paragraph 20.

  25.   The Accessibility Standards, in particular Title III of the ADA, require all places of public

        accommodation to provide any person with a disability equal access to the goods and

        services being offered to non-disabled individuals.

  26.   Defendant denied Plaintiff reasonable access to the good and/or services being offered on

        their premises in violation of Title III of the ADA thus causing Plaintiff to retain the

        undersigned law firm to enforce his rights.

  27.   As a result of Defendant continuously violating of Title III of the ADA Plaintiff

        VAZQUEZ has and is suffering actual harm in the form of personal injury, humiliation

        including a sense of isolation and segregation, all of which are depriving Plaintiff of the



                                                  6
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 7 of 11



        full, fair and equal enjoyment of the goods, services, facilities, privileges and/or

        accommodations available to the general public.

  28.   A declaration that Defendant(s) were in violation of the ADA at the time Plaintiff suffered

        real and actual harm is necessary to ensure Plaintiff is compensated for the attorneys’ fees

        expended to obtain Defendant(s) compliance with the law.

  29.   The undersigned has been retained by Plaintiff to pursue Plaintiff’s rights as an individual

        suffering with a “disability” as defined by the ADA. Plaintiff is entitled to recover fair and

        reasonable attorneys’ fees, costs and litigation expenses from the Defendant pursuant to 42

        U.S.C. § 12205 and 28 CFR 36.505.

        WHISEFORE, Plaintiff respectfully requests an order declaring Defendant (A) in

        violation of Title III of the ADA, 42 USC § 12181 et seq. at the time of Plaintiff’s visit;

        and ((B) as a result of architectural barriers Defendant have effectively denied Plaintiff, as

        an individual with a disability, reasonable access to the goods and/or services offered on

        the Property thereby discriminating against Plaintiff.

  COUNT II: INJUNCTIVE RELIEF AGAINST SNAPPERS KEY LARGO LLC D/B/A
  SNAPPERS ASD OPERATOR OF COMMERCIAL ESTABLISHMENT

  30.   Plaintiff reasserts and incorporates the allegations set forth in paragraphs 1 through 23

        above as if set forth specifically herein.

  31.   SNAPPERS is being operated as a place of public accommodation in violation of ADA

        and FAC.

  32.   Plaintiff, and all other individuals similarly situated, have been denied access to and have

        been denied the benefits of services, programs and activities at the Defendant’s

        establishment as a result of the ADA violations set forth herein in paragraph 20 in violation

        of 42 USC § 12181 et seq. and 28 CFR 36.302 et seq..

                                                     7
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 8 of 11



  33.   Defendant continues to discriminate against Plaintiff and those similarly situated by

        operating SNAPPERS and yet failing to make reasonable modifications in policies,

        practices and/or procedures to comply with the Accessibility Standards.

  34.   Modifications in Defendant SNAPPERS’s practices, policies and procedures are necessary

        to afford all offered goods, services, facilities, privileges, advantages and/or

        accommodations to individuals with disabilities.

  35.   Said modification are also necessary to ensure that no individual with a disability is

        excluded, denied services, segregated or otherwise treated differently than other

        individuals.

  36.   Plaintiff is suffering true and actual harm by Defendant SNAPPERS operating a place of

        public accommodation. Defendant’s discriminatory practices create the potential for and/or

        cause Plaintiff physical harm and the contribute to Plaintiff’s sense of isolation and

        segregation thereby depriving Plaintiff of the full, fair and equal enjoyment of the goods,

        services, facilities, privileges and/or accommodations available to the general public.

  37.   Plaintiff, and all others similarly situated, have and will continue to suffer irreparable injury

        and damage without the immediate relief provided by the ADA and requested herein.

  38.   Plaintiff is without any adequate remedy and law.

  39.   The undersigned has been retained by Plaintiff and Plaintiff is entitled to recover fair and

        reasonable attorneys’ fees, costs and litigation expenses from the Defendant pursuant to 42

        U.S.C. § 12205 and 28 CFR 36.505 for having to employ the services of an attorney to

        gain Defendant’s compliance with the Accessibility Standards.

  40.   Pursuant to 42 USC § 12188, this Court is empowered to order an injunction to remedy for

        Defendant’s ADA violations, including but not limited to issuing an order requiring



                                                   8
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 9 of 11



        Defendant to alter the subject property so as to make the facilities readily accessible and

        usable by Plaintiff and other persons with disabilities as defined by the ADA or by closing

        the facility until such time as Defendant cure all ADA violations.

        WHISEFORE, Plaintiff prays for and respectfully requests the Court order the following

        relief:

                  a.    Injunctive relief against Defendant;

                  b.    award reasonable attorneys’ fees, costs and litigation expenses in

                        accordance with 42 USC § 12205;

                  c.    any other relief this Court deems just and proper and/or is otherwise

                        allowable under Title II of the ADA.

  COUNT III: INJUNCTIVE RELIEF AGAINST SNAPPERS AS OWNER OF REAL
  PROPERTY

  41.   Plaintiff reasserts and incorporates the allegations set forth in paragraphs 1 through 23

        above as if set forth specifically herein.

  42.   Defendant SNAPPERS is the documented owner of the Property on which it is operating

        a place of public accommodation violating the Accessibility Standards by permitting

        discriminatory treatment of persons confined to wheelchairs.

  43.   Individuals confined to wheelchairs, including Plaintiff VAZQUEZ have been denied

        access to and the benefits of services, programs and activities at the Defendant’s Property

        as a result of the ADA violations set forth herein in paragraph 20. See 42 USC § 12181 et

        seq. and 28 CFR 36.302 et seq.

  44.   Defendant is continuing to discriminate against Plaintiff by failing to make reasonable

        modifications in the physical structure so as to permit compliance with Title III of the

        ADA.

                                                     9
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 10 of 11



   45.   The structural impediments set forth in paragraph 20 must be remedied to eliminate the

         architectural barriers set forth herein, which remedies are necessary to ensure that no

         individual with a disability is excluded, denied services, segregated or otherwise treated

         differently than other individuals.

   46.   Permitting a place of public accommodation to operate in violation of the ADA is causing

         Plaintiff to suffer true and actual harm. The architectural barriers create the potential for

         and/or cause Plaintiff physical harm and the contribute to Plaintiff’s sense of isolation and

         segregation thereby depriving Plaintiff of the full, fair and equal enjoyment of the goods,

         services, facilities, privileges and/or accommodations available to the general public.

   47.   Plaintiff has and will continue to suffer irreparable injury and damage without the

         immediate relief provided by the ADA and requested herein.

   48.   Plaintiff is without any adequate remedy and law.

   49.   The undersigned has been retained by Plaintiff and Plaintiff is entitled to recover fair and

         reasonable attorneys’ fees, costs and litigation expenses from the Defendant pursuant to 42

         U.S.C. § 12205 and 28 CFR 36.505 for having to employ the services of an attorney to

         gain Defendant’s compliance with the Accessibility Standards.

   50.   Pursuant to 42 USC § 12188, this Court is empowered to order an injunction to remedy for

         Defendant’s ADA violations, including but not limited to issuing an order requiring

         Defendant to alter the subject property so as to make the facilities readily accessible and

         usable by Plaintiff and other persons with disabilities as defined by the ADA or by closing

         the facility until such time as Defendant cure all ADA violations.

         WHISEFORE, Plaintiff prays for and respectfully requests the Court order the following

         relief:



                                                  10
Case 4:19-cv-10177-XXXX Document 1 Entered on FLSD Docket 10/04/2019 Page 11 of 11



              d.     Injunctive relief against Defendant;

              e.     award reasonable attorneys’ fees, costs and litigation expenses in

                     accordance with 42 USC § 12205;

              f.     any other relief this Court deems just and proper and/or is otherwise

                     allowable under Title II of the ADA.




              Respectfully submitted on October 4, 2019.

                            By:_/s/ Tara Demetriades
                            Tara Demetriades, Esq.
                            Florida Bar No. 179973

                            Anne & Associates LLC
                            100 Bayview Drive, Ste. 1505
                            Sunny Isles Beach, Florida 33160
                            E: TDemetriades@AOL.com
                            T: 516.595.5009




                                              11
